                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                  Bankruptcy Case
                                                                                  19−10926−tmd
                                                                             No.:
                                                                     Chapter No.: 7
                                                                           Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)




                                         NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   10/21/19 at 10:30 AM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 32 Motion to Dismiss Case, or, in
     the alternative Motion to Transfer Case Out of Western District (Transferring To: Southern District of New
     York ), filed by Sabrina L. Streusand for Creditor Sagi Genger (Related Document(s): 31 Motion for an
     Order, Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi
     Genger to File Under Seal Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or,
     Alternatively, to Transfer Venue, and Memorandum of Law in Support filed by Sabrina L. Streusand for
     Creditor Sagi Genger )) Hearing Scheduled For 10/21/2019 at 10:30 AM at Austin Courtroom 1 .....IF TIME
     ESTIMATE FOR BOTH SIDES EXCEEDS 30 MINUTES, PLEASE E−MAIL THE COURTROOM
     DEPUTY AT JENNIFER_LOPEZ@TXWB.USCOURTS.GOV AND ALL AFFECTED PARTIES FOR A
     SPECIAL SETTING. (Lopez, Jennifer)


Dated: 9/18/19
                                                           Yvette M. Taylor
                                                           Clerk, U. S. Bankruptcy Court




                                                                                           [Hearing Notice (BK)] [NtchrgBKapac]
